NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOEL JENNINGS WARNE,                            No. 18-15974

                Plaintiff-Appellant,            D.C. No. 4:16-cv-06773-DMR

 v.
                                                MEMORANDUM*
CITY AND COUNTY OF SAN
FRANCISCO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Donna M. Ryu, Magistrate Judge, Presiding**

                            Submitted March 3, 2020***

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Joel Jennings Warne appeals pro se from the district court’s judgment

dismissing as a discovery sanction his action alleging federal and state law claims.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c); Roell v. Withrow, 538 U.S. 580, 590 (2003) (consent to proceed
before a magistrate judge may be implied by a party’s conduct during litigation).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a dismissal under Federal Rule of Civil Procedure 37. Valley Eng’rs

Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1052 (9th Cir. 1998). We affirm.

      The district court did not abuse its discretion by dismissing Warne’s action

because Warne failed to appear for his scheduled in-person deposition despite

multiple warnings that his failure to appear would result in dismissal. See id. at

1056-57 (factors to be considered before dismissing under Rule 37(b)).

      We reject as without merit Warne’s contentions regarding judicial bias or

misconduct, or the district court’s discovery-related rulings.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or documents and facts not presented to the district court. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                    18-15974